              Case 2:14-cr-00384-SVW Document 117 Filed  06/01/20
                                                      http://          Page
                                                             156.131.20.221   1 of 1 Page ID #:497
                                                                           /cacd/CrimIntakeCal.NSF/1222c8c990b 1f46...




                                                             UNITED STATES DISTRICT COURT
                                                            CENTRAL DISTRICT OF CALIFORNIA

         iJNITED STATES OF AMERICA,                                              ~   Western Division
                                                                      Plaintiff, ~
                                             vs.                                 ~   Case Number: 2:14-CR-00384-SVW-1        Indictment
                                                                                 ~   Initial App. Date: 06/01/2020           Custody
         Jianjun Qiao                                                            i   Initial App. Time: 1:00 PM




                                                                    Defendant. ~     Date Filed: 07/02/2014
                                                                               ~     Violation: 18:371 18:1956 h 18:1957
                                                                               ~     2(b)182(b)                                /        /
                                                                               ~     CourtSm      Reporte •      QVP           ~L OD/%C /I

               PROCEEDINGS HELD BEFORE UNITED STATES                             ~                      CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JUDGE:Paul L. Abrams                               ~                       LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                 Howard, Christianna            .~-1                                                            Mandarin
                                                                   Dh~n          r ~tv~; ~~4C'r ~e~                         ~oro-~k~l      L.~
                                   Deputy Clerk                              Assistant U. . A ney                          Interpreter/ nguage
            ~ INITIAL APPEARANCE NOT I~LD -CONTINUED
           .  Defendant informed of charge and right to: remain silent; appointment of counsel, ifindigent; right to bail; bail review and
           .      preliminary hearing OR ~ removal hearing /Rule 20.
           ~fDefendant states true name his as charged ~ is
              Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
              to file all fixture documents reflecting the true name as stated on the record.
              Defendant advised of consequences of false statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
            ~ Attorney: Stephen Daniel Demik, Retained D Appointed D Prev. Appointed 0 Poss. Contribution (see separate order)
               D Special appearance by:
             'Government's request for detention is:        GRANTED D DENIED ~ WITHDRAWN ~ CONTINUED
           .~'befendant is ordered: ,~9'~'ermanently Detained O Temporarily Detained (see separate order).
            ~ BAIL FIXED AT $                                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
            ~ Government moves to UNSEAL ComplaintJIndictmentlInformation/Entire Case: ~ GRANTED ~ DENIED
           0Preliminary Hearing waived.
            ~ Class B Misdemeanor D Defendant is advised of maximum penalties
            ~ This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
              the setting of all further proceedings.
            D PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
              District Judge                                                              for the setting offurther proceedings.
            O Preliminary Hearing set for                                    at 4:30 PM
            O PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
            O Government's motion to dismiss case/defendant                                                 only: 0 GRANTED O DENIED
            D Defendant's motion to dismiss for lack of probable cause: ~ GRANTED ~ DENIED
            D Defendant executed Waiver of Rights. ~ Process received.
            D Court ORDERS defendant Held to Answer to                                     District of
               D Bond to transfer, if bail is posted. Defendant to report on or before
               D Warrant ofremoval and final commitment to issue. Date issued:                                    By CRD:
              ~ Warrant ofremoval and final commihnent are ordered stayed until
              Case continued to (Date)                                         (Time)                                   AM / PM
              Type of Hearing:                                    Before Judge                                        /Duty Magistrate Judge.
              Proceedings will be held in the D Duty Courtroom                                 ~ Judge's Courtroom
           ~fendant committed to the custody ofthe U.S. Marshal ~ Summons: Defendant ordered to report to USM for processing.
              Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
            O Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwazded to USM.
            O RELEA E ORDER NO:                                                                      -     /    ~/~
                  Other:         9t'     ~                                       S~~c1~~                C%~c~l~Ch LY Q/-
                                       PSA ~ USPO                           ~ FIN NCIAL                           ~ READY
                                                                                                                     Deputy Clerk Initials


            M-5(10113)                             CALENDAR/PROCEEDING SKEET - LOCAL,/OUT-OF-DISTRICT CASE                                   Page 1 of 1




1 of 1                                                                                                                                          6/1/2020, 9:49 AM
